DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
  
Claim Status
Claims 3, 8, 11-14, 35, 43, 52, 63, 67, 78, 79 and 81-83 are pending. 
Claims 1, 2, 4, 5, 6, 7, 9, 10, 15, 17-34, 36-42, 44-51, 53-62, 64-66, and 68-77 were previously 
canceled and claim 16 is canceled. 
Claims 3, 8, 11-14, 16, 35, 43, 52, 63, 67, 78, and 79 are currently amended.
Claims 81-83 are newly added. 
Claims 3, 8, 11-14, 35, 43, 52, 63, 67, 78, 79 and 81-83 have been examined.
Claims 3, 8, 11-14, 35, 43, 52, 63, 67, 78, 79 and 81-83 are allowed.

Priority
Priority to 371 PCT/US2017/027333 filed on 04/13/2017, which claims priority to applications 62/484252 filed on 04/11/2017, 62/356891 filed on 06/30/2016, and 62/322064 filed on 04/13/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.

Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claim 3, 8, 11-14, 35, 43, 52, 63, 67, 78, and 79 under 35 U.S.C. 103 as being unpatentable over Kougoulos et al. (International Application Published Under the PCT WO 2013/006613 A1, Published 01/10/2013) in view of Doxey et al. (International Application Published Under the PCT WO 2015/021382 A3, Published 02/12/2015) is withdrawn in view of the amendments and Applicant’s arguments and the Affidavit filed on 03/15/2016.
	The rejection of claim 80 under 35 U.S.C. 103 as being unpatentable over Kougoulos et al. (International Application Published Under the PCT WO 2013/006613 A1, Published 01/10/2013) in view of Doxey et al. (International Application Published Under the PCT WO 2015/021382 A3, Published 02/12/2015) as applied to claims 3, 8, 11-14, 35, 43, 52, 63, 67, 78, and 79 above, and further in view of Stasko et al. (US Patent Application Publication 2012/0134951 A1, Published 05/31/2012) is withdrawn in view of the amendments and Applicant’s arguments and the Affidavit filed on 03/15/2016.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has provided an affidavit indicating that they have found unexpectedly that combining a hydrogel as instantly claimed and an anhydrous gel as instantly claimed. For the foregoing reasons claims  3, 8, 11-14, 35, 43, 52, 63, 67, 78, 79 and 81-83 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.